820 So. 2d 359 (2002)
Kevin PURYEAR, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-3580.
District Court of Appeal of Florida, Fourth District.
April 24, 2002.
Carey Haughwout, Public Defender, and Margaret Good Earnest, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda Melear, Assistant Attorney General, West Palm Beach, for appellee.


*360 EN BANC ON MANDATE FROM THE SUPREME COURT

PER CURIAM.
In Puryear v. State, 810 So. 2d 901 (Fla. 2002), the supreme court held that section 90.801(2), Florida Statutes (2000), did not authorize victim Amy Deese's out-of-court descriptions of her assailant to Danny Cratsenberg and Detective Rhonda Wardlaw. This was a close case on the issue of identification. We cannot therefore say that the admission of this testimony was harmless error. Appellant's robbery conviction is reversed and the case is remanded for a new trial.
POLEN, C.J., GUNTHER, STONE, WARNER, FARMER, KLEIN, STEVENSON, SHAHOOD, GROSS, TAYLOR, HAZOURI and MAY, JJ., concur.